DeBRULER, Justice,
concurring in result.
I essentially agree with the result but I perceive a danger in completely precluding *264review of any suspension of less than 10 days. While there is no right to an appeal of the Board's decision, there is still a duty incumbant upon the judiciary to determine if the requirements of due process have been met. Murphy v. Indiana Parole Board (1979), 272 Ind. 200, 208, 897 N.E.2d. 259, 261; Warren v. Indiana Telephone Co. (1989), 217 Ind. 98, 117, 26 N.E.2d. 399, 409.
It is not the extent of the penalty imposed which triggers a due process review. Rather, it is the nature of the interest affected which actually determines the re-viewability. The nature of the interest in this type of case is twofold, the burden of the penalty imposed and the stigma of an adverse determination. Both of these interests relate to the availability of judicial review and only when the impact of both interests is slight can judicial review be precluded. The nature of the conduct and the attached stigma must be considered as well as the burden of the penalty before preclusion of review can be permitted.
In the instant case, the offense attributed to the officers was commensurate with the penalty imposed and the unavailability of judicial review did not impact upon appellee's due process rights. However, the imposition of a suspension of less than 10 days cannot alone preclude judicial review.